BEAUCHAMP, Judge.
Appellant was convicted of murder and sentenced to fifteen years in the penitentiary.
When this case was submitted our attention was called to the failure of the district clerk to note the filing date of the statement of facts. Permission was given to appellant’s counsel to secure a certificate from the clerk showing the filing date. We have withheld our opinion for such certificate.
An examination of the record shows that notice of appeal was given in this case on February 23, 1950. At that time the court entered an order granting ninety days to file bills of exception and statement of facts. This is all the time the district judge has power to grant. It is noted, however, that on May 19th he granted thirty days additional time, from and after May 24th. On June 20th he granted an extension to July 24th. On July 23rd he extended the time to August 24th. On August 24th an order was entered extending the time to September 20th.
*600The transcript shows the filing date of the bills of exception to be September 20, 1950. The reporter’s certificate to the statement of facts is dated September 1, 1950, while the attorneys and the judge entered their approval on the 20th day of September, 1950. It is immaterial that the district clerk did not place his filing date on the statement of facts because he had no authority to file same after the ninety days originally allowed from February 23rd.
In the state of the record we cannot consider the statement of facts or bills of exception and the record, as it comes to us, presents nothing for our review. Accordingly, the judgment of the trial court is affirmed.